             Case 2:19-cv-01656-RSL Document 67 Filed 09/03/21 Page 1 of 4




 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
     MADELEINE F. SHATTENKIRK, on behalf of
 9   herself and all others similarly situated,             NO. 2:19-cv-01656-RSL

10                          Plaintiff,                      JOINT STIPULATION OF
                                                            DISMISSAL
11          v.

12   ALASKA AIRLINES, INC.,

13                          Defendant.

14
            Pursuant to Rule 41(a)(l)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff
15
     Madeleine F. Shattenkirk (“Plaintiff”), and Defendant Alaska Airlines, Inc. (“Defendant”) and
16
     with Plaintiff, the “Parties” and each, “Party”) hereby stipulate and agree to DISMISS WITH
17
     PREJUDICE each and all of Plaintiff’s individual claims alleged against Defendant in the First
18
     Amended Class Action Complaint in the above-captioned action. The Parties further stipulate
19
     and agree to DISMISS WITHOUT PREJUDICE, and without notice to the putative class, each
20
     and all of the putative class claims set forth in Plaintiffs First Amended Class Action
21
     Complaint.
22
            Each Party shall bear his, her, their, and its own costs and expenses, including
23

24

                                                                             TOUSLEY BRAIN STEPHENS PLLC
                                                                                   1200 Fifth Avenue, Suite 1700
                                                                                    Seattle, Washington 98101
     JOINT STIPULATION OF DISMISSAL (2:19-cv-01656-RSL)                       TEL. 206.682.5600  FAX 206.682.2992
             Case 2:19-cv-01656-RSL Document 67 Filed 09/03/21 Page 2 of 4




 1   attorneys’ fees, except as otherwise agreed to by the Parties, and each Party hereby waives any

 2   and all rights of appeal.

 3   Dated: September 3, 2021                        TOUSLEY BRAIN STEPHENS PLLC

 4                                                   By:   s/ Kim D. Stephens
                                                            s/ Rebecca L. Solomon
 5                                                   Kim D. Stephens, WSBA #11984
                                                     Rebecca L. Solomon, WSBA #51520
 6                                                   1200 Fifth Avenue, Suite 1700
                                                     Seattle, WA 98101
                                                     Ph: (206) 682-5600; Fax (206) 682-2992
 7                                                   E-mail: kstephens@tousley.com
                                                     E-mail: rsolomon@tousley.com
 8
                                                     LEVI & KORSINSKY, LLP
 9
                                                     By: /s/ Courtney E. Maccarone
10                                                   Courtney E. Maccarone (pro hac vice)
                                                     55 Broadway, 10th Floor
11                                                   New York, NY 10006
                                                     Telephone: 212-363-7500
12                                                   Facsimile: 212-363-7171
                                                     E-mail: cmaccarone@zlk.com
13
                                                     KANTROWITZ, GOLDHAMER &
14                                                   GRAIFMAN, P.C.

15                                                   By: s/Melissa R. Emert
                                                     Melissa R. Emert (pro hac vice)
16                                                   747 Chestnut Ridge Road, Suite 200
                                                     Chestnut Ridge, NY 10977
17                                                   Telephone: 845-356-2570
                                                     Facsimile: 845-356-4335
18                                                   E-mail: memert@kgglaw.com

19                                                   GLANCY PRONGAY & MURRAY

20                                                   By: s/Marc L. Godino
                                                     Marc L. Godino (pro hac vice)
21                                                   1925 Century Park East, Suite 2100
                                                     Los Angeles, CA 90067
22                                                   Telephone: 310-201-9150
                                                     Facsimile: 310-432-1495
23                                                   Email: mgodino@glancylaw.com

24

                                                                            TOUSLEY BRAIN STEPHENS PLLC
                                                                                 1200 Fifth Avenue, Suite 1700
                                                                                  Seattle, Washington 98101
     JOINT STIPULATION OF DISMISSAL (2:19-cv-01656-RSL)                     TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-01656-RSL Document 67 Filed 09/03/21 Page 3 of 4




 1                                                GUSTAFSON GLUEK PLLC

 2                                                By: s/Danel C. Hedlund
                                                  Daniel C. Hedlund (pro hac vice)
 3                                                120 South 6th St.
                                                  Minneapolis, MN 55401
 4                                                Telephone: 612-333-8844
                                                  Facsimile: 612-339-6622
 5                                                Email: dhedlund@gustafsongluek.com

 6                                                Counsel for Plaintiff

 7
                                                  WINSTON & STRAWN LLP
 8
                                                  By: s/ Gayle I. Jenkins
 9                                                Gayle I. Jenkins (pro hac vice)
                                                  333 South Grand Avenue, 38th Floor
10                                                Los Angeles, CA 90071-1543
                                                  Ph: (213) 615-1700; Fax (213) 615-1750
11                                                Email: gjenkins@winston.com

12                                                DAVIS WRIGHT TREMAINE

13                                                By: s/ Fred B. Burnside
                                                  Fred B. Burnside
14                                                920 Fifth Ave., Suite 3300
                                                  Seattle, WA 98104-1610
15                                                Ph: (2060 622-3150; Fax: (206) 757-7700
                                                  Email: fredburnside@dwt.com
16
                                                  STACK FERNANDEZ & HARRIS PA
17
                                                  By: s/ Lazaro Fernandez
18                                                Lazaro Fernandez (pro hac vice)
                                                  1001 Brickell Bay Drive, Suite 2650
19                                                Miami, FL 33131
                                                  Ph: (305) 371-0001
20                                                Email: lfernandez@stackfernandez.com

21                                                Counsel for Defendant

22

23

24

                                                                          TOUSLEY BRAIN STEPHENS PLLC
                                                                               1200 Fifth Avenue, Suite 1700
                                                                                Seattle, Washington 98101
     JOINT STIPULATION OF DISMISSAL (2:19-cv-01656-RSL)                   TEL. 206.682.5600  FAX 206.682.2992
            Case 2:19-cv-01656-RSL Document 67 Filed 09/03/21 Page 4 of 4




 1                                           ORDER

 2   IT IS SO ORDERED.

 3          Dated this 3rd day of September, 2021.
 4
                                               Robert S. Lasnik
 5                                             United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                                        TOUSLEY BRAIN STEPHENS PLLC
                                                                              1200 Fifth Avenue, Suite 1700
                                                                               Seattle, Washington 98101
     JOINT STIPULATION OF DISMISSAL (2:19-cv-01656-RSL)                  TEL. 206.682.5600  FAX 206.682.2992
